Carter, J.,
concurring.
I concur with the result reached by the majority. I submit that the rule announced with reference to the damages for which the district is liable is neither clear nor understandable.
The district is liable for seepage damage to the lands of appellee caused by water escaping from its works. No recovery- can be had from the district for seepage damage caused by water from other sources. If waters escaping from-the works of appellant combined with waters from natural causes or conditions to damage the lands of appellee', ánd the damage would not have occurred but for such escaping waters, the district is liable for all of such damage. Damages caused by natural conditions, such as rainfall, diffused surface waters, or any other waters with which the land is burdened, must be borne by the owner of the land. But, if damage results only by the addition of waters escaping from the district’s works, the district is liable for all the damages thus resulting. “As stated by the decisions and authorities, if by any act of man in conjunction with the act of nature an injury is inflicted, he will be held to respond for the injury suffered.” Amend v. Lincoln & N. W. R. R. Co., 91 Neb. 1, 135 N. W. 235. See, also, Davis v. Union Pacific R. R. Co., 99 Neb. 769, 157 N. W. 964.
“It is universally agreed that, if the damage is caused by the concurring force of the defendant’s negligence and some other cause for which he is not responsible, including the ‘act of God’ or superior human force directly intervening, the defendant is nevertheless responsible, if his negligence is one of the proximate causes of the damage, within the definition already given. * * * But if the superior force would have produced the same damage, whether the defendant had been negligent or not, his negligence is not deemed the cause of the injury.” 1 Shearman & Redfield, Negligence (6th ed.), § 39, p. 76.
A purchaser of land takes it subject to natural'conditions such as excessive rainfall, diffused surface waters, *506and other waters, surface or subterranean, with which he is burdened by law. But if such waters do not damage the land, and damages do occur only when the waters escaping from the district’s works find their way to his lands, then the district is liable for all the damage caused. If some land is damaged as a result of natural conditions, and waters escaping from the district’s works find their way to the land and thereby cause additional damages, the district is liable for such additional damages.
No question of apportionment or allocation is involved. The district, stating it simply, is liable for all the damage proximately caused by its escaping waters.
I am authorized to say that Judge Chappell joins in this concurrence.